 

NOTICE: THIS CONTRACT IS SUBJECT TO ARBITRATION PURSUANT

TO THE SOUTH CAROLINA UNIFORM ARBITRATION ACT

NONCOMPETITION,

SEVERANCE AND EMPLOYMENT AGREEMENT

Between

CAROLINA FIRST BANK and CHRISTOPHER T. HOLMES

This Noncompetition, Severance and Employment Agreement (this “Agreement”) is
made and entered into as of this 8th day of May, 2006 by and between Christopher
T. Holmes, an individual (“Executive”), and Carolina First Bank, a South
Carolina corporation headquartered in Greenville, South Carolina (the “Company”)
and wholly owned subsidiary of The South Financial Group, Inc. (“TSFG”).

W I T N E S S E T H

WHEREAS the Company’s Board of Directors (the “Board”) believes that Executive
will be instrumental in the future success of the Company;

WHEREAS the Company and its subsidiaries desire to employ Executive as Executive
Vice President of the Company and in such other capacities as Executive is
currently employed as of the date hereof;

WHEREAS the terms hereof are consistent with the executive compensation
objectives of the Company as established by the Board;

WHEREAS Executive is willing to accept the employment contemplated herein under
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

1.             Employment. Subject to the terms and conditions hereof, the
Company hereby employs Executive and Executive hereby accepts such employment as
the Executive Vice President of the Company having such duties and
responsibilities as are set forth in Section 3 below.

2.             Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below.

“Agreement” shall have the meaning set forth in the preamble.

“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.

“Annual Base Salary” shall have the meaning set forth in Section 6.1.

 

 



 

 

“Annual Bonus Amount” shall mean the average of the annual cash bonuses earned
by Executive under any written short-term (i.e. one year) plan, including,
without limitation, the Annual Incentive Bonus under Section 6.2, (regardless of
whether a particular bonus has yet been paid or whether any portion thereof was
deferred) as a result of employment by the Company and its affiliates over the
three year period immediately preceding the date of termination. In calculating
the Annual Bonus Amount: (1) if one of the year’s bonuses in the calculation
period was based on a period of less than 12 full months, then such annual bonus
amount shall be annualized; (2) if Executive was employed for less than three
years and had not yet earned a bonus in year two and/or year three (as
applicable) because Executive was not employed at December 31 of that year, then
the Annual Bonus Amount shall be calculated based solely on the years in which
Executive was employed at the end of the year; (3) if Executive shall not have
been employed long enough to earn a cash bonus, then the Annual Bonus Amount
will be deemed to be target.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean:

(i)            Except as set forth in clause (ii) of this definition: (a) fraud;
(b) embezzlement; (c) conviction of Executive of any felony; (d) a material
breach of, or the willful failure or refusal by Executive to perform and
discharge, Executive’s duties, responsibilities and obligations under this
Agreement; (e) any act of moral turpitude or willful misconduct by Executive
intended to result in personal enrichment of Executive at the expense of the
Company, or any of its affiliates or which has a material adverse impact on the
business or reputation of the Company or any of its affiliates (such
determination to be made by the Board in its reasonable judgment); (f) gross
negligence or intentional misconduct resulting in material damage to the
property, reputation or business of the Company; or (g) the ineligibility of
Executive to perform Executive’s duties because of a ruling, directive or other
action by any agency of the United States or any state of the United States
having regulatory authority over the Company.

(ii)           During the one (1) year period following a Change in Control: (a)
material criminal fraud, (b) gross negligence, (c) material dereliction of
duties, (d) intentional material damage to the property or business of the
Company, or (e) the commission of a material felony, in each case, as determined
in the reasonable discretion of the Board, but only if (1) Executive has been
provided with written notice of any assertion that there is a basis for
termination for cause which notice shall specify in reasonable detail specific
facts regarding any such assertion, (2) such written notice is provided to
Executive a reasonable time before the Board meets to consider any possible
termination for cause, (3) at or prior to the meeting of the Board to consider
the matters described in the written notice, an opportunity is provided to
Executive and Executive’s counsel to be heard before the Board with respect to
the matters described in the written notice, (4) any resolution or other Board
action held with respect to any deliberation regarding or decision to terminate
Executive for cause is duly adopted by a vote of a majority of the entire Board
of the Company (excluding for this purpose Executive, if a member of the Board)
at a meeting of the Board called and held and (5) Executive is promptly provided
with a copy of the resolution or other corporate action taken with respect to
such termination. No act or failure to act by Executive shall be considered
willful unless done or omitted to be done by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interests of the

 

2

 



 

Company. Notwithstanding anything to the contrary contained in this definition,
clause (ii) of this definition (and not clause (i) of this definition) shall
apply to Executive if a Change in Control occurs and Executive’s employment with
the Company is terminated prior to the date on which the Change in Control
occurs, and it is reasonably demonstrated by Executive that such termination of
employment (x) was at the request of a third party that has taken steps
reasonably calculated to effect a Change in Control or (y) otherwise arose in
connection with or anticipation of a Change in Control (“in anticipation of a
Change in Control”).

“Change in Control” shall mean:

 

(i)            when any Person or Persons acting as “group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act” and within the meaning of
Section 409A of the Code and applicable regulations thereunder) acquires
directly or indirectly, securities of TSFG representing an aggregate of more
than 50% of the combined voting power of TSFG’s then outstanding voting
securities other than an acquisition by:

 

 

(A)

any employee plan established by TSFG;

 

 

(B)

TSFG or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act);

 

 

(C)

an underwriter temporarily holding securities pursuant to an offering of such
securities;

 

 

(D)

a corporation owned, directly or indirectly, by stockholders of TSFG in
substantially the same proportions as their ownership of TSFG; or

 

 

(E)

except as provided in clause (iii) below, merger or consolidation of TSFG with
any other corporation which is duly approved by the stockholders of TSFG; or

 

(ii)           when a majority of the board of directors of TSFG is replaced
during any 12-month period and such new appointments are not approved by a
majority of the members of the current board prior to the date of appointment or
election; or

 

(iii)          The stockholders of TSFG approve a merger or consolidation of
TSFG with any other corporation other than (A) a merger or consolidation that
would result in the voting securities of TSFG outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of any Company, at least a majority of
the combined voting power of the voting securities of TSFG or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of TSFG (or similar transaction) in which no Person is or
becomes the beneficial owner (as defined in clause (i) above), directly or
indirectly, of securities of TSFG (not including in the securities beneficially
owned by such Person any securities acquired directly from TSFG) representing a
majority of the combined voting power of TSFG’s then outstanding voting

 

3

 



 

securities; or (C) a plan of complete liquidation of TSFG or an agreement for
the sale or disposition by TSFG of all or substantially all of TSFG’s assets.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.

“Company” shall have the meaning set forth in the preamble.

“Compensation” shall mean the sum of (i) Executive’s Annual Base Salary (as
defined in Section 6.1), and (ii) Executive’s Annual Bonus Amount.

“Competitor” shall have the meaning set forth in Section 9.

“Confidential Information” shall mean all business and other information
relating to the business of the Company and its affiliates, including without
limitation, technical or nontechnical data, programs, methods, techniques,
processes, financial data, financial plans, product plans, and lists of actual
or potential customers, which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other Persons, and (ii) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy or confidentiality. Such
information and compilations of information shall be contractually subject to
protection under this Agreement whether or not such information constitutes a
trade secret and is separately protectable at law or in equity as a trade
secret. Confidential Information shall not include any of the foregoing that
does not constitute a trade secret under applicable law two years after any
expiration or termination of this Agreement.

“Disability” or “Disabled” shall mean any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months which results in (i)
Executive being unable to engage in any substantial gainful activity or (ii)
Executive receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company. In
addition, Executive will be deemed disabled if determined to be totally disabled
by the Social Security Administration, or if determined to be disabled in
accordance with a disability insurance program provided the definition of
disability applied under such disability insurance program complies with the
requirements of the preceding sentence.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Executive” shall have the meaning set forth in the preamble.

“Involuntary Termination” shall mean the termination by Executive of Executive’s
employment with the Company and all of its affiliates that are considered a
single employer within the meaning of Section 414(b) and 414(c) of the Code
within the one year period following a Change in Control which is due to (i) a
material change of Executive’s responsibilities, or working conditions, or
duties (including changes resulting from the assignment to Executive of any
duties inconsistent with Executive’s positions, duties or responsibilities as in
effect immediately prior to the Change in Control); or (ii) a change in the
terms or status (including any rolling status) of this Agreement; or (iii) a
forced relocation of Executive outside the Greenville, SC metropolitan area; or
(v) a significant increase in Executive’s travel requirements.

 

 

4

 



 

 

“Noncompete Period” shall have the meaning set forth in Section 9.

“Other Benefits” shall mean (i) any unpaid base salary through the date of
termination and (ii) amounts that are vested benefits or that Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company or its affiliates (other than
this Agreement) at or subsequent to the date of termination in accordance with
the terms of such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement. Notwithstanding the foregoing,
“Other Benefits” shall not include any severance pay or benefits under any
severance plan, program or policy of the Company and its affiliates.

“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
a Participant, whether paid or payable pursuant to this Agreement or otherwise

“Person” shall mean any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.

 

“Present Value” shall mean such value determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code.

“Reduced Amount” shall mean an amount expressed in Present Value that maximizes
the aggregate Present Value of the Agreement Payments without causing any
Payment to be nondeductible by the Company or an affiliate because of Section
280G of the Code.

“Term” shall have the meaning set forth in Section 4.

“Vesting Benefits” shall mean the following: (A) all rights of Executive
pursuant to awards of share grants or options granted by the Company shall vest
and shall be released from all conditions and restrictions, except for
restrictions on transfer pursuant to the Securities Act of 1933, as amended; (B)
subject to applicable legal limits to the contrary, including limits applicable
to incentive stock options under the Code, Executive shall have the lesser of
(i) two years from the date of such termination or (ii) until the end of the
scheduled term of any such stock option to exercise any outstanding stock
options; (C) Executive shall be credited with service with the Company for such
remaining Term for the purposes of the benefit plans of the Company and its
subsidiaries; (D) Executive shall be entitled to any benefits to which Executive
is entitled under the Supplemental Executive Retirement Agreement in accordance
with the terms thereof; (E) for two years after Executive’s date of termination,
or such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue health and welfare
benefits to Executive and/or Executive’s family at least equal to those that
would have been provided to them in accordance with the plans, programs,
practices and policies applicable to Executive if Executive’s employment had not
been terminated or, if more favorable to Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliates and their families; provided, however, that, if Executive becomes
reemployed with another employer and is eligible to receive such benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility; and (F) if any provision of this definition
cannot, in whole or in part, be implemented and carried out under the terms of
the applicable compensation, benefit, or other plan or arrangement of the
Company because Executive has ceased

 

5

 



 

to be an actual employee of the Company, because Executive has insufficient or
reduced credited service based upon Executive’s actual employment by the
Company, because the plan or arrangement has been terminated or amended after
the effective date of this Agreement, or because of any other reason, the
Company itself shall pay to Executive an amount equal to the average cost per
employee for similarly situated employees of such unavailable compensation,
benefit, or other plan or arrangement of the Company (including without
limitation, healthcare benefits).

3.             Duties. During the Term hereof, Executive shall have such duties
and authority as are commensurate with Executive’s position as set forth in
Section 1, including, without limitation, any such duties and authority as may
be specified in the Company’s Bylaws. Executive shall report to the Chief
Executive Officer of TSFG. Executive agrees that during the Term hereof, he will
devote Executive’s full time, attention and energies to the diligent performance
of Executive’s duties. Executive shall not, without the prior written consent of
the Company, at any time during the Term hereof (i) accept employment with, or
render services of a business, professional or commercial nature to, any Person
other than the Company, (ii) engage in any venture or activity which the Company
may in good faith consider to be competitive with or adverse to the business of
the Company or of any affiliate of the Company, whether alone, as a partner, or
as an officer, director, employee or shareholder or otherwise, except that the
ownership of not more than 5% of the stock or other equity interest of any
publicly traded corporation or other entity shall not be deemed a violation of
this Section, or (iii) engage in any venture or activity which the Board may in
good faith consider to interfere with Executive’s performance of Executive’s
duties hereunder.

4.             Term. Unless earlier terminated as provided herein, Executive’s
employment hereunder shall be for a term of a rolling three years commencing on
the date hereof (the “Term”), such that this Agreement shall be deemed to extend
each month for an additional month automatically without any action on behalf of
either party hereto; provided, however, that either party may, by written notice
to the other, cause this Agreement to cease to extend automatically and upon
such notice, the “Term” of this Agreement shall be a fixed three year term
following the date of such notice, and this Agreement shall terminate upon the
expiration of such Term. Notwithstanding anything to the contrary herein, the
Company may terminate this Agreement without further obligation hereunder if
Executive has not relocated himself and his family to the Greenville, South
Carolina metropolitan area (and in the event of such termination, this Agreement
will become void to both parties) by September 1, 2006.

5.             Termination.  This Agreement may be terminated as follows:

5.1           The Company. The Company may terminate Executive’s employment
hereunder at any time during the Term hereof, whether prior to or after a Change
in Control (i) for Cause, (ii) if Executive becomes Disabled, (iii) upon
Executive’s death, or (iv) without Cause.

5.1.1       If the Company terminates Executive’s employment under this
Agreement pursuant to clause (i) of Section 5.1, the Company’s obligations
hereunder shall cease as of the date of termination.

5.1.2       If the Company terminates Executive’s employment under this
Agreement pursuant to clauses (ii) or (iii) of Section 5.1, the Company’s
obligations hereunder shall cease as of the date of termination except that
Executive or Executive’s estate will be entitled to receive (1) the Other
Benefits and (2) an amount

 

6

 



 

equal to the product of (x) Executive’s target annual cash bonus for the year in
which the date of termination or death occurs and (y) a fraction, the numerator
of which is the number of days in the current fiscal year through the date of
termination or death and the denominator of which is 365.

5.1.3        (a) If the Company terminates Executive’s employment pursuant to
clause (iv) of Section 5.1 prior to a Change in Control, Executive shall be
entitled to receive (1) the Other Benefits and (2) immediately in a lump sum in
cash as severance upon such termination, a multiple of Executive’s Compensation
equal to the number of years (including any partial years) remaining under the
Term of this Agreement.

(b) If the Company terminates Executive’s employment pursuant to clause (iv) of
Section 5.1 after a Change in Control, Executive shall be entitled to receive
(1) the Other Benefits, (2) the Vesting Benefits and (3) immediately in a lump
sum in cash as severance upon such termination, a multiple of Executive’s
Compensation equal to the number of years (including any partial years)
remaining under the Term of this Agreement.

 

5.2           By Executive. Executive shall have the right to terminate
Executive’s employment during the Term (i) if the Company materially breaches
this Agreement and such breach is not cured within 30 days after written notice
of such breach is given by Executive to the Company, (ii) if there is an
Involuntary Termination or (iii) for any other reason.

5.2.1        (a) If Executive terminates Executive’s employment pursuant to
clause (iii) of Section 5.2 prior to a Change in Control, the Company’s
obligations under this Agreement shall cease as of the date of such termination.

(b) If Executive terminates Executive’s employment pursuant to clause (iii) of
Section 5.2, after a Change in Control, the Executive shall be entitled to
receive (i) the Other Benefits and (ii) immediately in a lump sum in cash as
severance upon such termination, one times Executive’s Compensation.

5.2.2        (a) If Executive terminates Executive’s employment hereunder
pursuant to clause (i) of Section 5.2 during the two (2) year period following a
Change in Control, or pursuant to clause (ii) of Section 5.2, Executive shall be
entitled to receive (1) the Other Benefits, (2) the Vesting Benefits and (3)
immediately in a lump sum in cash as severance upon such termination, the
greater of two times Executive’s Compensation or a multiple of Executive’s
Compensation equal to the number of years (including any partial years)
remaining under the Term of this Agreement.

(b) If Executive terminates Executive’s employment pursuant to clause (i) of
Section 5.2 other than under the circumstances described in the immediately
preceding clause (a), Executive shall be entitled to receive (1) the Other
Benefits, (2) the Vesting Benefits, and (3) immediately in a lump sum as
severance

 

7

 



 

upon such termination, a multiple of Executive’s Compensation equal to the
number of years (including any partial years) remaining under the Term of this
Agreement.

6.             Compensation. In consideration of Executive’s services and
covenants hereunder, Company shall pay to Executive the compensation and
benefits described below (which compensation shall be paid in accordance with
the normal compensation practices of the Company, provided that Executive’s
salary pursuant to Section 6.1 shall be payable not less frequently than
monthly):

6.1           Annual Base Salary. During the Term hereof, the Company shall pay
to Executive a base salary established by the Company which for the first year
of the Term shall be $220,000.00 (the “Annual Base Salary”). Executive’s salary
will be reviewed at the beginning of each of its fiscal years and, in the sole
discretion of the Company, may be increased for such year (but not decreased).
All references herein to Annual Base Salary shall refer to Executive’s base
salary as so increased.

6.2           Annual Incentive Bonus. During Executive’s employment, the
Executive shall participate in the Management Incentive Compensation Plan or any
successor thereto on terms equal to similarly situated officers.

6.3           Long Term Incentive Plan. During Executive’s employment, the
Executive shall participate in the Long Term Incentive Plan or any successor
thereto on terms equal to similarly situated officers.

6.4           Supplemental Executive Benefit Plan. During Executive’s
employment, Executive shall be entitled to participate in a Supplemental
Executive Retirement Agreement.

6.5           Equity Compensation Awards. During Executive’s employment, the
Company may grant Executive equity compensation awards based on the Company’s
common stock as determined by the Company.

6.6           Miscellaneous Benefits. During Executive’s employment, Executive
shall be entitled to participate in any other employee benefit plan, programs,
policies or other arrangements generally provided by the Company to its
comparable ranking executives for so long as the Company provides such benefits.
The Company also agrees to provide Executive, during the Term hereof, with a
$1.0 million term life insurance policy. During the Term, Executive shall also
be entitled to participate in all other benefits accorded general Company
employees.

7.             Excess Parachute Payments. It is the intention of the parties
hereto that the severance payments and other compensation provided for herein
are reasonable compensation for Executive’s services to the Company and shall
not constitute “excess parachute payments” within the meaning of Section 280G of
the Code and any regulations thereunder. In the event that the Company’s
independent accountants acting as auditors on the date of a Change in Control
for the Company determine that receipt by Executive of all Payments would
subject Executive to tax under Section 4999 of the Code, then, notwithstanding
any provision of this Agreement to the contrary, the Agreement Payments shall be
reduced (but not below zero) to meet the definition of Reduced Amount.

 

 

8

 



 

 

8.             Confidentiality. Executive shall hold in a fiduciary capacity for
the benefit of the Company all Confidential Information relating to the Company
or any of its affiliates, and their respective businesses, which shall have been
obtained by Executive during Executive’s employment by the Company or any of its
affiliates. After termination of Executive’s employment with the Company for any
reason, Executive shall not, without the prior written consent of the Company or
as may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. Upon the termination or expiration of Executive’s employment
hereunder, Executive agrees to deliver promptly to the Company all Company
files, customer lists, management reports, memoranda, research, Company forms,
financial data and reports and other documents supplied to or created by
Executive in connection with Executive’s employment hereunder (including all
copies of the foregoing) in Executive’s possession or control and all of the
Company’s equipment and other materials in Executive’s possession or control.

9.             Noncompetition and Nonsolicitation Agreement. During the term
hereof and for the two-year period following the date of termination of
employment for any reason (the “Noncompete Period”), Executive shall not
directly or indirectly enter into an employment relationship or a consulting
arrangement (or other economically beneficial arrangement) with any other bank,
thrift, lending or financial institution of any type (a “Competitor”) which
would involve Executive working in, consulting with respect to, overseeing or
otherwise servicing any market area or customers over which Executive had
responsibility at the time of his termination or during the two years
immediately prior to such termination. The obligations contained in this Section
9 shall not prohibit Executive from being an owner of not more than 5% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation. The obligations contained in this Section 9, however, shall not
apply if Executive’s employment is terminated following a Change in Control.

9.1           During the Noncompete Period, Executive shall not directly or
indirectly, either as an independent contractor, employee, consultant, agent,
partner, joint venturer or otherwise through another person or entity, including
but not limited to a Competitor, (i) solicit, induce or attempt to induce (or
aid any person or entity in doing so) any employee of Company to leave the
employ of Company or in any way interfere with the relationship between Company
and any employee thereof, (ii) hire or engage any person who was an employee of
Company or any subsidiary at any time during the six month period preceding
Executive’s hiring or engagement of such employee, or (iii) solicit or induce or
attempt to induce (or aid any person or entity in doing so) any customer,
supplier, or other person or entity in a business relation with Company to cease
doing business with Company, or in any way interfere with the relationship
between any such customer, supplier, or person or entity in a business relation
with the Company. For purposes of this Section 9.1, the phrase “customer,
supplier or other person or entity in a business relation with Company” shall
mean those persons or entities with whom the Company did business, had work in
progress or delivered an offer to perform services during the 18-month period
prior to the termination of the Executive.

9.2          If, at the time of enforcement of this Section 9, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court

 

9

 



 

shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law and that such revised
restrictions may be enforced against Executive. Executive agrees that the
restrictions contained in this Section 9 are reasonable and appropriate when
considered in light of the nature and extent of the business of the Company.

9.3          In the event of the breach or a threatened breach by Executive of
any of the provisions of this Section 9, Company, in addition and supplementary
to other rights and remedies existing in its favor, may apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach or violation by Executive of this Section 9, the
Noncompete Period shall be tolled until such breach or violation has been duly
cured.

9.4           The existence of any claim or cause of action of Executive against
the Company, whether predicated in this Agreement or otherwise, shall not
constitute a defense to the enforcement of Sections 8 or 9 by the Company.

9.5           The Noncompete Period shall be extended commensurately for any
period of time during which the covenants set forth in this Section 9 are
contested.

9.6          Enforceability of Confidentiality, Noncompetition and
Nonsolicitation Provisions. The provisions of Sections 8 and 9, including all
subparts thereof, shall be enforceable regardless of the reason for termination
of Executive’s employment and without regard to whether the employment is
terminated by Executive or the Company.  Executive expressly agrees that should
Executive terminate the employment relationship on the grounds of a breach by
the Company, as provided at Section 5.2(i) or an Involuntary Termination, as
provided at Section 5.2(ii), such breach or Involuntary Termination shall not
have any affect upon the enforceability of the provisions of Sections 8 and 9,
including all subparts thereof, and Executive may not assert any such breach or
Involuntary Termination as a defense to an action to enforce the provisions of
Sections 8 and 9, including all subparts thereof.

10.             Assignment.

10.1         This Agreement is personal to Executive, and, without the prior
written consent of the Company, shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

10.2         This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. Except as provided in Section 10.3,
without the prior written consent of Executive this Agreement shall not be
assignable by the Company.

10.3         The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
“Company” means the Company as hereinbefore

 

10

 



 

defined and any successor to its business and/or assets as aforesaid that
assumes and agrees to perform this Agreement by operation of law or otherwise.

11.           Notices. All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or seven days after mailing if mailed, first class,
certified mail postage prepaid:

 

To the Company:

Carolina First Bank

104 South Main Street

Greenville, South Carolina 29601

Attn: Mary A. Jeffrey

 

To Executive:

At the most recent address for Executive on file at the Company.

Any party may change the address to which notices, requests, demands, and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

12.           Provisions Severable/Savings Clause. If any provision or covenant,
or any part thereof, of this Agreement should be held by any court to be
invalid, illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect. With respect
to any provision or covenant of Section 8 or 9 finally determined by a court of
competent jurisdiction to be unenforceable, Executive, the Company and its
affiliates hereby agree that such court shall have jurisdiction to reform such
provision or covenant so that it is enforceable to the maximum extent permitted
by law, and the parties agree to abide by such court’s determination. If any of
the provisions or covenants of Section 8 or 9 are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the rights of the Company or its affiliates, as
applicable, to enforce any such provision or covenant in any other jurisdiction.

13.           Remedies.

13.1         Executive acknowledges that if he breaches or threatens to breach
Executive’s covenants and agreements in this Agreement, such actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Executive breaches or threatens to breach this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies of the Company.

13.2         All claims, disputes and other matters in question between
Executive and the Company arising out of or related to the interpretation of
this Agreement or the breach of this Agreement, except as specifically governed
by the foregoing provisions where there may be irreparable harm and damage to
the Company which could not be compensated in damages, shall be decided by
arbitration in accordance with the rules of the American Arbitration
Association. This agreement to arbitrate shall be specifically enforceable under
applicable law in any court having jurisdiction. The award rendered by the
arbitrator shall be

 

11

 



 

final and judgment may be entered upon it in accordance with the applicable law
of any court having jurisdiction thereof.

14.           No Mitigation. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.

15.           Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

16.           Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by other parties hereto.

17.           Governing Law. The validity and effect of this agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of South Carolina without regard to principles of conflicts of laws.

18.           Withholding. The Company may withhold from any amounts payable
under this Agreement such United States federal, state or local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

19.          Compliance With Section 409A. Notwithstanding any other provision
of this Agreement, to the extent applicable, this Agreement is intended to
comply with Section 409A of the Code and the regulations (or similar guidance)
thereunder. To the extent any provision of this Agreement is contrary to or
fails to address the requirements of Section 409A of the Code, this Agreement
shall be construed and administered as necessary to comply with such
requirements.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

EXECUTIVE

/s/ Christopher T. Holmes                              

CHRISTOPHER T. HOLMES

CAROLINA FIRST BANK

By:  /s/ Mary A. Jeffrey                                  

 

Title:

Executive Vice President

 

 

12

 

 

 